DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEVEN PARRISH,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3715

                              [March 19, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case Nos. 12-012178CF10A and 12-014475CF10A.

  Steven Parrish, Doral, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

Warner, Conner and Kuntz, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.